DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on May 17, 2022 for the patent application 16/362,760 filed on March 25, 2019. Claims 1-4, 6-8 and 10-12 are amended. Claims 5 and 9 are cancelled. Claim 13 is new. Claims 1-4, 6-8 and 10-13 are pending. The first office action of September 15, 2020; the second office action of January 21, 2021; the third office action of September 3, 2021; and the fourth office action of December 17, 2021 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 10, 11 and 13 are directed to “an operation training system,” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “training…for a second user who learns robot operation from the first user,” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“to perform simulation, based on an input made by the second user using the second user input device as a robot control panel displayed, in order to move a second-user-robot image displayed, and in order to move a user image that is a non-real image of a human displayed,
to perform simulation, based on an input made by the first user, in order to move one of the second-user-robot image displayed and a first-user-robot image for the first user displayed;
to display, the user image that is the non-real image of the human so that the user image moves in response to movement of the user image; 
the second-user-robot image so that the second-user-robot image moves in response to movement of the second-user-robot image; and 
an image of the robot control panel for displaying operations on the robot control panel displayed.” 
These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a first display device,” “a second display device,” and “a control system comprising a processor, a storage unit, a first user input device, a second user input device, and a communication unit,”  are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f).
Further, claim 1 provides: “to automatically perform a storage process of storing, based on a criterion, motion of the second-user-robot image, a position of the user image at that time, and the input through the robot control panel, when the input by the second user includes a dangerous point in operation of the second-user-robot image and the position of the user image.”  This is reasonably understood as mere post-solution activity. Specifically, storing data after the previously analogized steps of “collecting, analyzing, and displaying certain results of the collection analysis” continues to fail to provide a practical application.  
Likewise, claim 10 provides: “to store a danger degree table or a formula for evaluating degree of danger in which a plurality of motion patterns of the second-user-robot image, positions of the user image that is displayed and that moves based on the input, and indices regarding degree of danger are associated; and to evaluate based on the danger degree table or the formula for evaluating degree of danger, operation caused by the input.” This too is reasonably understood as mere post-solution activity. Specifically, storing data and further analyzing data after the previously analogized steps of “collecting, analyzing, and displaying certain results of the collection analysis” continues to fail to provide a practical application.  
Still further, claim 11 provides: “to store an operational sense table or a formula for evaluating operational sense in which a plurality of types of the robot operation are associated with a plurality of motion patterns of the second-user-robot image; the operational sense table and the formula are for associating evaluation points with the plurality of types of the robot operation; and to evaluate based on the operational sense table or the formula for evaluating operational sense, operation caused by the input on the robot control panel.” Again, this too is also reasonably understood as mere post-solution activity. Specifically, storing data and further analyzing data after the previously analogized steps of “collecting, analyzing, and displaying certain results of the collection analysis” continues to fail to provide a practical application.
  Finally, claim 13 provides: “to start, based on operation of the record button, a storing process of storing at least the input on the robot control panel and the movement of the user image displayed.” This continues to be reasonably understood as mere post-solution activity. Specifically, storing data via a recording process after the previously analogized steps of “collecting, analyzing, and displaying certain results of the collection analysis” continues to fail to provide a practical application.
In other words the claimed “training…for a second user who learns robot operation from the first user,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a first display device,” “a second display device,” and “a control system comprising a processor, a storage unit, a first user input device, a second user input device, and a communication unit,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a first display device,” “a second display device,” and “a control system comprising a processor, a storage unit, a first user input device, a second user input device, and a communication unit,” as described in paras. [0010]-[0012] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-4, 6-8 and 12 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-4, 6-8 and 12 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject-matter.

Response to Arguments
The Applicant’s arguments filed on May 17, 2022 related to claims 1-4, 6-8 and 10-13 are fully considered, but are not persuasive. 

Rejection under 35 U.S.C. § 101
The Applicant respectfully argues “The Examiner’s analysis fails to follow the framework set forth in the MPEP for “certain methods of organizing human activities.” The only case cited by the Examiner in support of the claims being directed to this category of abstract ideas is Electric Power Group LLC v. Alstom S.A. (Fed. Cir. 2016). Electric Power Group, however, deals with mental processes — not methods of organizing human activity. Applicant respectfully submits that the FOA has supplied an erroneous legal basis for the rejection. For at least this reason, there has not been a prima facie demonstration that the claims are directed to “certain methods of organizing human activity” as stated in the FOA and the rejection should be withdrawn.”
The Examiner respectfully disagrees. First, the Examiner has provided that the Applicant’s claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes.” Second, the Examiner is not required to cite any case law, but has provided so above for the Applicant’s convenience. Specifically, as applied to “certain methods of organizing human activity,” the Applicant’s limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). As applied to “mental processes,” the Applicant’s limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). As such, the Applicant’s argument regarding “prima facie demonstration,”  as not persuasive. 

The Applicant respectfully argues “Claim 1, which relates to simulation in an operation training system, clearly does not “recite” any method similar to the MPEP’s examples of the “certain” methods of organizing human activity that are deemed to be abstract ideas. Indeed, the simulation features of claim 1 quoted in the Examiner’s analysis above are illustrative of the stark contrast between the claimed invention and such patent-ineligible methods.”
 The Examiner respectfully disagrees. The Applicant’s argument regarding the existence of examples in the MPEP is not commensurate with the two-part Mayo test for determining subject-matter eligibility. It was never the intent of the United States Patent and Trademark Office, nor the Supreme Court of the United States of America, to identify each and every possible abstract idea. Instead their intent was to provide the framework from which subject-matter eligibility could be determined. This was, and presently is, the process used to determine subject-matter eligibility as applicable to this application. As such, the argument is not persuasive. 

The Applicant respectfully argues “The Federal Circuit in Electric Power Group stated that a large portion of the lengthy claims were devoted to enumerating types of information and information sources available within the power-grid environment. Electric Power Group LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016). Furthermore, the Federal Circuit stated that merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Id. In contrast to Electric Power Group, Applicant’s claimed invention is not simply selecting information for collection, analysis, and display. Nor is the Applicant’s claimed invention directed to collecting information to be analyzed and then merely displaying certain results of the collection and analysis.”
The Examiner respectfully disagrees. The steps of:  “to perform simulation, based on an input made by the second user using the second user input device as a robot control panel displayed, in order to move a second-user-robot image displayed, and in order to move a user image that is a non-real image of a human displayed,” and “to perform simulation, based on an input made by the first user, in order to move one of the second-user-robot image displayed and a first-user-robot image for the first user displayed;” inherently describe an analysis being made by the collection of “input” data in order to perform a “simulation” (i.e. an output). Furthermore, the Applicant’s limitations of: “to display, the user image that is the non-real image of the human so that the user image moves in response to movement of the user image; the second-user-robot image so that the second-user-robot image moves in response to movement of the second-user-robot image; and an image of the robot control panel for displaying operations on the robot control panel displayed,”  further support the notion of “displaying certain results of the collection analysis,” from Electric Power Group, since “displaying” steps are “in response” to the Applicant’s “inputs” to move displayed images. As such, the argument is not persuasive. 

The Applicant respectfully argues “Claims 10 and 11, which are now independent claims, each recite features similar to those describe above relative to claim 1… Accordingly, with reference to independent claims 1, 10, and 11, Electric Power Group does not support the Examiner’s contention that Applicant’s claimed invention is directed to an abstract idea. For these further reasons, the Examiner’s rejection lacks a legal basis and should be withdrawn.”
The Examiner respectfully disagrees, for the same reasons provided above with regard to claim 1. As such, the argument is not persuasive.

The Applicant respectfully argues “With regard to the second determination required by MPEP § 2106.04, that Applicant’s claimed invention fails to integrate such an alleged abstract idea into a practical application, the FOA simply relies upon a sweeping statement that the claims “link the use of a judicial exception to a particular technological environment or field of use.” FOA, p. 3. Here, the FOA is, at best, generalizing claim features at such a high level of abstraction and untethered from the language of the claims that it all but ensures that the exceptions to § 101 swallow the rule. Enfish, LLC v. Microsoft Corp., 118 U.S.P.Q.2d 1684, 1690 (Fed. Cir. 2016). The way in which Applicant’s claimed invention uses the computer is not properly addressed in the FOA. For example, the features of claims 1, 10, and 11 quoted in the preceding paragraphs are not addressed in the FOA’s sweeping characterization of the claim as involving a mere “link” to a “particular technological environment or field of use..”
The Examiner respectfully disagrees. The court in Enfish, looked at what the focus of the claims was on...and found a specific improvement to computer functionality. The Applicant’s claims are distinguishable from Enfish, as they are more focused on the abstract idea of ““training.” Specifically, Applicant’s claims require collecting input data to be analyzed and output as simulation on a display device to achieve the goal of training and track/record relevant data during the process which is similar to the concepts discussed in Electric Power Group (i.e. by gathering data, analyzing data, and displaying the results of the analysis), and not on any specified technology for performing these functions, in Enfish. As such, the argument is not persuasive.

The Applicant respectfully argues “Contrary to the Office Action’s § 101 analysis, Applicant’s claimed invention stands in contrast to “certain methods of organizing human activities” of the type set forth in the MPEP. Further, even assuming, arguendo, that Applicant’s claimed invention recites a judicial exception, Applicant’s claimed invention is still not “directed to” the judicial exception, specifically, “certain methods of organizing human activities,” as the judicial exception is integrated into a practical application of the judicial exception as discussed below.”
The Examiner respectfully disagrees. The Applicant’s conclusory argument treats the test for practical application like a utility test, which is not part of the two-part Mayo test for determining subject-matter eligibility. As such, the argument is not persuasive.

The Applicant respectfully argues “The claimed embodiments are firmly rooted in physical computer technology and relate to the technical field of simulations in operation training systems. In real-world situations, it is impossible to see both a position of an operator controlling a robot (birds-eye view) and how buttons or menus are simultaneously operated on a robot control panel operated by the operator. Additionally, in real-world situations, it is impossible to clearly see all of the operations performed by the operator on the robot control panel since the hands, fingers, and head of the operator frequently cover a part of the entire surface of the robot control panel. As such, Applicant respectfully submits that the claimed invention is not one in which human activities are realized by computers. Furthermore, by allowing a second user to watch a position of the human image (the operator) relative to the robot (birds-eye view from the side) and also to watch operations conducted on the buttons or menus on the robot control panel displayed simultaneously on the second display, the second user learns how to behave and operate around the robot without exposing the second user, for example, to dangerous situations. Therefore, Applicant’s claimed invention is clearly directed to patent-eligible subject matter. That is, Applicant’s claimed invention is not “directed to” the judicial exception as the judicial exception is integrated into a practical application of the judicial exception. Furthermore, even if it is assumed, arguendo, that independent claims 1, 10, and 11 are somehow “directed to” an abstract idea, they clearly amount to significantly more than the abstract idea for the same reasons stated above, as the aforementioned features of independent claims 1, 10, and 11 were not well- understood, routine, or conventional activities in operation training systems.”
The Examiner respectfully disagrees. The Applicant’s claims are not necessarily rooted in physical computer technology. Specifically, there is no improvement to any computer functionality, nor is the Applicant overcoming a problem specifically arising in the realm of computers or computer networks. Instead, the Applicant is merely using the computer as a tool to provide training. As such, the argument is not persuasive.

The Applicant respectfully argues “For at least the reasons stated above, Applicant respectfully submits that the § 101 rejection of claims 1, 10, and 11 is in error. The rejections of claims 5 and 9 are moot due to claim cancellation. Claims 2-4, 6-8, and 12 each depend from independent claim 1 and are directed to patent-eligible subject matter for at least the same reasons as independent claim 1. Withdrawal of the § 101 rejection is respectfully requested.”
The Examiner respectfully disagrees, for the reasons stated here and above. Therefore, the rejections under 35 U.S.C. §101 are not withdrawn.

Rejection under 35 U.S.C. § 112
The Applicant respectfully argues “Claims 1-12 stand rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention. In response, independent claims 1, 10, and 11 have each been amended to clarify various recitations of robot images and user images. Additionally, dependent claim 12 has been amended to recite “the second user.” The rejection is moot as to claims 5 and 9 due to claim cancellation. Withdrawal of the rejection is respectfully requested.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §112(b) are withdrawn.

New Independent Claim 13
The Applicant respectfully argues “New independent claim 13 recites, among other things, that an operation training system includes a record button to be operated by a second user and that the control system is configured to start, based on operation of the record button, a storing process of storing at least an input on a robot control panel and a movement of a user image displayed on a second display device. Applicant respectfully submits that new independent claim 13 is in condition for allowance on its own merit.”
The Examiner respectfully disagrees, as evidenced above. As such, the argument is not persuasive. Therefore, claim 13 is not in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715